Case: 10-51091     Document: 00511608681         Page: 1     Date Filed: 09/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 21, 2011
                                     No. 10-51091
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

IRIS MARLING ALVARADO-MEJIA, also known as Iris Alvarado-Mejia, also
known as Iris Alvarado Mejia,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1949-1


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        Iris Marling Alvarado-Mejia (Alvarado) appeals the sentence she received
following her guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
§ 1326. Alvarado argues that her within-guidelines 57-month sentence is
substantively unreasonable because it was greater than necessary to satisfy the
sentencing goals outlined in 18 U.S.C. § 3553(a). She asserts that the district
court should have sentenced her below the guidelines range of imprisonment


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-51091    Document: 00511608681     Page: 2   Date Filed: 09/21/2011

                                 No. 10-51091

because the unlawful reentry Guideline is not empirically based and effectively
double counts a prior conviction; she is prejudiced by a disparity between
districts that employ “fast track programs” and the district in which she was
sentenced, which lacks such a program; she committed her offense under duress;
and her offense was tantamount to trespass.
      We review the substantive reasonableness of Alvarado’s sentence for an
abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Alvarado
correctly acknowledges that her arguments regarding the reentry Guideline and
the lack of a “fast track program” are foreclosed by this court’s precedent. See
United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009). She has not
rebutted the presumption of reasonableness that applies to her within-guidelines
sentence. See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008); United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       2